DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed 24 June 2022.
Claims 1, 2, 4, 7, 15, 16, 18, 21-23, 27, and 28 were amended.
Claims 1-30 are pending in this Office Action.


Response to Arguments
Applicants’ arguments filed 24 June 2022 have been fully considered, but they are not persuasive for the reasons set forth below. 

Applicants Argue: Zhang and Messer alone or in any combination are not seen to teach or suggest "a connection with an edge application server in an edge data network," as recited in amended independent claim 1, where "the edge data network provides application services for one or more UE application clients of a plurality of UEs" and "is accessed by the UE via a wireless communications network." 
		The Office Action contends that Zhang discloses "an edge application server" as recited in previously-presented independent claim 1. Office Action, p. 4 (citing Zhang ¶¶ [0087]-[0088], and [0105]; and Fig. 7, element 725). The Office Action also alleges that Zhang discloses an "edge data network" as recited in previously-presented independent claim 1. Office Action, p. 5 (citing Zhang ¶¶ [0027]). The Office Action further indicates that Zhang does not explicitly teach a server providing one or more processing resources of local caching resources for a device, and Application. No. 17/069,612PATENTAmendment dated June 24, 2022Reply to Office Action dated March 25, 2022cites Messer as providing such a teaching. Office Action, p. 5 (citing Messer col. 4, lines 65-67 and col. 5, lines 42-59).
		Zhang is generally directed to a user equipment (UE) that may configure its modem "to perform a periodic communication to maintain a first connection of the UE." Zhang, Abstract. As indicated above, the Office Action cites ¶ [0027] of Zhang as disclosing an "edge data network" as recited in the claim. However, the cited portion of Zhang is referring to various types of radio access networks, including an "enhanced data rates for GSM evolution (EDGE), or GSM/EDGE radio access network," which is different than an "edge data network" that "is accessed by the UE via a wireless communications network" as recited in the claims. Instead, the radio access network of the cited portions of Zhang is a type of wireless communications network that could be used to access an edge data network. The Office Action, in the Response to Applicant arguments, states that the differences between an edge data network and the radio access network of Zhang are not described in sufficient enough detail to "enable the examiner to adequately appreciate the distinction Applicants seek to surface." Office Action, p. 3. Applicant provides additional discussion herein, as related to the "edge data network" and "wireless communications network" recited in claim 1.
		As indicated above, independent claim 1 recites an "edge application server in an edge data network," where "the edge data network provides application services for one or more UE application clients of a plurality of UEs" and "is accessed by the UE via a wireless communications network" (emphasis added). Further, the claim recites that "the edge application server provides one or more of processing resources or local caching resources for the one or more UE application clients." The edge data network and edge application server are discussed throughout the specification of the present application, including at ¶¶ [0091]-[0093], which state that "a UE 115-b may communicate, via a wireless network 310 (e.g., a 3GPP core network such as a NR core network), with an edge data network 305." The specification goes on to discuss, at ¶ [0091], that an "edge enabler client 340 at the UE 115-b may manage requests and configurations for exchanging application data traffic 330 between one or more application clients 335 at the UE 115-b and one or more edge application servers 320, which may also be referred to as edge application server instances, that may provide processing resources, local Application. No. 17/069,612PATENTAmendment dated June 24, 2022Reply to Office Action dated March 25, 2022caching resources, and the like, for the UE 115-b." Such an edge data network may enhance performance of applications at a UE, such as discussed at ¶ [0050], which states that "one or more edge application servers may provide local caching (e.g., Mobile CDN, MEC) which may help to reduce long backhaul delay associated with an application."
		The cited portions of Zhang are not seen to describe such an "edge data network" as claimed, with an "edge application server" that can provide "one or more of processing resources or local caching resources for the UE" as recited in claim 1. Further, Zhang is not seen to teach or suggest that an "edge data network is accessed by the UE via a wireless communications network," as recited in claim 1. Instead, Zhang discusses a type of second generation (2G) radio access network. Accordingly, Zhang does not disclose "an edge application server in an edge data network," as recited in amended independent claim 1.
		Messer also does not teach an "edge data network" or that "the edge data network provides application services for one or more UE application clients of a plurality of UEs" as recited in claim 1 (emphasis added). Messer is generally directed to a "method for offloading execution load from a resource-constrained device to allow the device to run a resource intensive software program." Messer, Abstract. At the portions cited by the Office Action, Messer describes that "embodiments of the present invention are directed towards a resource and execution offloading system that enables embedded device 210 to 'tap' the computer system resources of host device 220 for purposes of running large resource-intensive software programs." Messer, col. 5, lines 42-46. However, Messer simply describes a single "host device" that may provide resources to an "embedded device," and does not describe an "edge data network" that "provides application services for one or more UE application clients of a plurality of UEs" as recited in claim 1. Accordingly, Messer also does not disclose "an edge application server in an edge data network," as recited in amended independent claim 1.
		Therefore, for at least these reasons, amended independent claim 1 is allowable over any combination of Zhang and Messer. Amended independent claim 21 includes features similar to those of amended independent claim 1 and is likewise allowable for at least similar reasons.
		Accordingly, Applicant requests that the rejection of independent claims 1 and 21 under 35 U.S.C. § 103 be withdrawn. 

		In Response: The examiner respectfully submits that the combination of Zhang, Seenappa, and Messer teaches "edge data network (edge data network traffic communication by the user equipment – see Seenappa, col. 2, lines 35-36)" as claimed, with an "edge application server (Push Server 725. The push server 725 may communicate with the push agent 710, the heartbeat agent 720, and/or the application servers 1 through P – see Zhang, Fig. 7, element 725; page 9, paragraphs 87-88 and page 11, paragraph 105)" that can provide "one or more of processing resources or local caching resources for (in some aspects, the push server 725 may receive information from an application server, may determine that the information is destined for an application associated with the UE 145, 250 (or that the information is destined for the UE 145, 250), and may provide the information to the UE 145, 250 via the TCP connection. In some aspects, the push server 725 may receive a heartbeat transmission from the heartbeat agent 720 via the UDP connection, and may maintain the TCP connection in connection with receiving the heartbeat transmission. The push server 725 may receive a payload in a heartbeat transmission. The push server 725 may forward the payload to an application server. The push server 725 may provide other information to an application server. As yet another example, the push server 725 may provide a heartbeat transmission or keepalive message to an application server on behalf of an application. This may keep a session between the application and the application server alive, thereby eliminating the need for the AP 705 to wake up for heartbeat transmissions for each application – see Zhang, Fig. 7, element 725; page 9, paragraphs 87-88 and page 11, paragraph 105) the UE (wireless communication performed by a modem of a user equipment (UE) – see Zhang, page 1, paragraph 5).” 
		Further, the combination of Zhang, Seenappa, and Messer teaches an "edge data network (edge data network traffic communication by the user equipment – see Seenappa, col. 2, lines 35-36) is accessed by the UE via a wireless communications network (wireless communication performed by a modem of a user equipment (UE) – see Zhang, page 1, paragraph 5)."
	Additionally, the examiner respectfully submits that Applicants continue to argue that “Zhang discusses a type of second generation (2G) radio access network. Accordingly, Zhang does not disclose ‘an edge application server in an edge data network,’ as recited in amended independent claim 1.” The examiner has made a good faith attempt to address this argument with the addition of the Seenappa reference. However, the examiner notes that Applicants have failed to fully explain what sets apart the claimed edge data network from a second generation (2G) radio access network. Just conclusory statements that it is not a 2G network. Applicants cite several paragraphs from the Specification, but there is no positive recitation of exactly what makes up an edge data network. The citations are to paragraphs 50 and 91-93 of the originally-filed Specification, which are reproduced below for ease of discussion: 

[0050] For example, one or more edge application servers may provide local caching (e.g., Mobile CDN, MEC) which may help to reduce long backhaul delay associated with an application. In order to be effective, the local cache should be physically close to or inside a serving base station of the UE, such that latency between the local cache and UE is relatively low. In some cases, network-based caching decisions can provide improved service when UE assistance is available or not available. In order to initiate such local caching, a UE that executes an application that would benefit from an EDN service, and the EDN is informed of the application by either the UE or through an independent path through the application. If the edge service is not already available, the EDN may instantiate an edge process in the EDN to service that UE and any other UEs that may use that the edge service in the future. In some cases, an edge enabler server that manages edge services may decide to delay an edge service availability until a certain number of UEs in that edge network desire that edge service (e.g., until a critical mass of UEs are present). The edge service, then instantiates a UE context for any UE requesting that edge service. Such a process may maintain a UE local cache on the EDN until the least recent use local caching event happened to remove those UEs, or the number of UEs drops below the desired threshold.

[0091] FIG. 3 illustrates an example of an edge data network 300 that supports local cache management in edge networks in accordance with aspects of the present disclosure. In some examples, edge data network 300 may implement aspects of wireless communications system 100 or 200. In this example, a UE 115-b may communicate, via a wireless network 310 (e.g., a 3GPP core network such as a NR core network), with an edge data network 305.

[0092] In the example of FIG. 3, an edge configuration server 315 may communicate with an edge enabler client 340 at the UE 115-b, via an EDGE-4 interface, and may communicate with the wireless network 310 via an EDGE-8 interface. In some cases, a number of EDGE interfaces may be defined that provide for communications protocols between different edge-related entities (e.g., EDGE-1 through EDGE-9 interfaces). The edge enabler client 340 at the UE 115-b may manage requests and configurations for exchanging application data traffic 330 between one or more application clients 335 at the UE 115-b and one or more edge application servers 320, which may also be referred to as edge application server instances, that may provide processing resources, local caching resources, and the like, for the UE 115-b. The edge enabler client 340 at the UE 115-b may also communicate with an edge enabler server 325 at the edge data network 305 via an EDGE-1 interface. The edge enabler client 340 may perform discovery functions to discover available edge data networks 305 and establish one or more connections for application data traffic 330.

[0093] Discovery functions may include discovery of edge data networks 305 and edge enabler servers (e.g., via the EDGE-4 interface). The discovery process may include a request that is sent by the edge enabler client 340. The request may include the identities of application client(s) that may initiate application data traffic with the discovered edge application server(s). The discovery request may also include an application client profile. In response to the discovery request, the edge enabler server 325 may coordinate with edge application server(s) 320 to register the application client(s) 335 to allow for application data traffic 330 to be exchanged. Upon registration of one or more application client(s) 335 keep-alive manager 345 at the UE 115-b may initiate a keep-alive timer and transmit periodic keep-alive messages to maintain the registration. In other cases, the edge enabler server 325 may transmit periodic keep-alive messages to the UE 115-b, which may respond with ACK messages to indicate that the connection is to be maintained.

	Applicants specifically highlight the phrases “a UE 115-b may communicate, via a wireless network 310 (e.g., a 3GPP core network such as a NR core network), with an edge data network 305” and “edge enabler client 340 at the UE 115-b may manage requests and configurations for exchanging application data traffic 330 between one or more application clients 335 at the UE 115-b and one or more edge application servers 320, which may also be referred to as edge application server instances, that may provide processing resources, local caching resources, and the like, for the UE 115-b” from paragraphs 91 and 92 in pages 11-12 of the Remarks. However, the examiner reiterates that there is no discussion as to what an edge data network consists of or how it is distinct from a second generation (2G) radio access network. “A 3GPP core network such as a NR core network” is distinct from a second generation (2G) radio access network. However, “a 3GPP core network such as a NR core network” describes an example of a wireless network, not the claimed edge data network. The claim language in claim 1 suggests that the wireless network and the edge data network are distinct from one another.
	Element 305 in Figure 3 shows the Edge Data Network consisting of various components such as Edge Application Servers (320) and connections to a user equipment (115-b) and a 3GPP network (310). But there is nothing in Figure 3, or any of the other figures, that suggest or show how an edge data network is distinct from a second generation (2G) radio access network. The arguments simply continue to assert that it is.
If the instant application is about the concept of edge computing as is generally understood for use with 5G networks for the purposes of low latency, the examiner invites Applicants to make additional arguments and point to citations in the Specification that show, with specificity, descriptions of this concept in a way as to reasonably convey to one skilled in the relevant art that the Applicants, at the time the application was filed, had possession of the claimed invention. Thus far, the examiner can find no explicit mention of this concept within the Specification. 
	This renders the rejection proper, and thus the rejection stands.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-13, 15-18, 20-25, 27, 28, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. 2019/0068721) in view of Seenappa et al. (U.S. 10,798,635) and further in view of Messer et al. (U.S. 6,990,662).
Zhang was cited on the IDS filed 28 January 2021.

With respect to claim 1, Zhang teaches a method for wireless communication at a user equipment (UE) (Zhang, page 1, paragraph 5), comprising: initiating, at an edge enabler client (Zhang, Fig. 7, element 720; page 9, paragraph 86) at the UE (Zhang, Fig. 7, element 145; page 9, paragraph 87), a connection (Zhang, page 11, paragraph 105 and page 8, paragraph 78) with an edge application server (Zhang, Fig. 7, element 725; page 9, paragraphs 87-88 and page 11, paragraph 105), the connection having an expiration time at which the connection is de-registered (Zhang, Fig. 7, element 720; page 9, paragraph 84), wherein the network provides application services (Zhang, page 8, paragraph 79) for one or more UE application clients (Zhang, page 8, paragraph 78) of a plurality of UEs (Zhang, Fig. 2, elements 250; page 4, paragraph 38), and the edge application server (Zhang, Fig. 7, element 725; page 9, paragraphs 87-88 and page 11, paragraph 105) for the one or more UE clients (Zhang, page 1, paragraph 5 and Fig. 2, elements 250; page 4, paragraph 38), and wherein the network is accessed by the UE (Zhang, page 8, paragraph 78) via a wireless communications network (Zhang, page 7, paragraph 72); determining that the connection with the edge application server is to be maintained; and transmitting, prior to the expiration time, a keep-alive message (Zhang, page 8, paragraph 78; and page 9, paragraph 96) to an edge enabler server associated with the edge application server (Zhang, Fig. 7, element 725; page 9, paragraphs 87-88 and page 11, paragraph 105) via the wireless communications network (Zhang, page 7, paragraph 72). 
Zhang does not explicitly teach an edge data network.
However, Seenappa teaches the use of an edge data network (Seenappa, col. 2, lines 35-36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zhang in view of Seenappa in order to enable the use of an edge data network. One would be motivated to do so in order to significantly reduce latency and provide backhaul bandwidth savings (Seenappa, col. 2, lines 25-26).	
The combination of Zhang and Seenappa does not explicitly teach a server providing one or more of processing resources or local caching resources for a device. 
However, Messer teaches a server (Messer, col. 4, lines 65-67) provides one or more of processing resources or local caching resources (Messer, col. 5, lines 42-59) for a device (Messer, col. 8, lines 25-28). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zhang and Seenappa in view of Messer in order to enable a server providing one or more of processing resources or local caching resources for a device. One would be motivated to do so in order to enables a device to run a larger, more resource-intensive software application despite the limited computer system resources of the device (Messer, col. 9, lines 25-27).	
	
With respect to claim 2, the combination of Zhang, Seenappa, and Messer teaches the invention described in claim 1, including the method further comprising: initiating a keep-alive timer for maintaining the connection with (Zhang, page 8, paragraph 78; and page 9, paragraph 96) the edge application server (Zhang, Fig. 7, element 725; page 9, paragraphs 87-88 and page 11, paragraph 105), wherein the keep-alive timer is associated with a watchdog timer (Zhang, Fig. 7, element 720; page 9, paragraph 84) at the edge enabler server (Zhang, Fig. 7, element 725; page 9, paragraphs 87-88 and page 11, paragraph 105).
The combination of references is made under the same rationale as claim 1 above.

With respect to claim 3, the combination of Zhang, Seenappa, and Messer teaches the invention described in claim 2, including the method wherein the keep-alive timer (Zhang, Fig. 7, element 720; page 9, paragraph 84) provides that the keep-alive message is transmitted before an expiration of the watchdog timer (Zhang, page 8, paragraph 78) at the edge enabler server (Zhang, Fig. 7, element 725; page 9, paragraphs 87-88 and page 11, paragraph 105).
The combination of references is made under the same rationale as claim 1 above.

With respect to claim 4, the combination of Zhang, Seenappa, and Messer teaches the invention described in claim 2, including the method further comprising: registering (Zhang, page 9, paragraph 91), prior to the initiating the keep-alive timer (Zhang, page 10, paragraph 94), at least a first application client of the UE with the edge application server (Zhang, pages 9-10, paragraphs 91-93) at the edge data network (Seenappa, col. 2, lines 35-36), and wherein the initiating the keep-alive timer is performed responsive to the registering (Zhang, page 10, paragraph 94). 
The combination of references is made under the same rationale as claim 1 above.

With respect to claim 5, the combination of Zhang, Seenappa, and Messer teaches the invention described in claim 4, including the method further comprising: establishing (Zhang, page 9, paragraph 91), at the edge enabler client (Zhang, Fig. 7, element 720; page 9, paragraph 86) prior to the registering (Zhang, page 9, paragraph 91), an EDGE-1 connection (Zhang, page 2, paragraph 27) with the edge enabler server Zhang, Fig. 7, element 725; page 9, paragraphs 87-88 and page 11, paragraph 105), and wherein the registering is performed responsive to the establishing (Zhang, page 9, paragraph 91) the EDGE-1 connection (Zhang, page 2, paragraph 27). 
The combination of references is made under the same rationale as claim 1 above.

With respect to claim 6, the combination of Zhang, Seenappa, and Messer teaches the invention described in claim 5, including the method wherein the edge enabler server (Zhang, Fig. 7, element 725; page 9, paragraphs 87-88 and page 11, paragraph 105) initiates an edge watchdog timer (Zhang, Fig. 7, element 720; page 9, paragraph 84) responsive to (Zhang, page 9, paragraph 91) the EDGE-1 connection establishment (Zhang, page 2, paragraph 27). 
The combination of references is made under the same rationale as claim 1 above.

With respect to claim 7, the combination of Zhang, Seenappa, and Messer teaches the invention described in claim 1, including the method wherein the keep-alive message (Zhang, page 8, paragraph 78; and page 9, paragraph 96) from the edge enabler client (Zhang, Fig. 7, element 720; page 9, paragraph 86) resets the expiration time at which the connection is de-registered (Zhang, page 10, paragraphs 96-97) at the edge enabler server (Zhang, Fig. 7, element 725; page 9, paragraphs 87-88 and page 11, paragraph 105). 
The combination of references is made under the same rationale as claim 1 above.

With respect to claim 8, the combination of Zhang, Seenappa, and Messer teaches the invention described in claim 1, including the method further comprising: determining, after the transmitting (Zhang, page 10, paragraph 97 and page 11, paragraph 105), that one or more edge application clients at the UE (Zhang, pages 9-10, paragraphs 91-93) have ceased operation; and discontinuing transmitting further keep-alive messages responsive to the determining that the one or more edge application clients at the UE have ceased operation (Zhang, page 10, paragraph 97 and page 11, paragraph 105). 
The combination of references is made under the same rationale as claim 1 above.

With respect to claim 11, the combination of Zhang, Seenappa, and Messer teaches the invention described in claim 1, including the method further comprising: receiving, from the edge enabler server, a stop notification from each of one or more edge application clients running at the UE; and discontinuing transmitting further keep-alive messages responsive to the receiving (Zhang, page 10, paragraph 97 and page 11, paragraph 105). 
The combination of references is made under the same rationale as claim 1 above.

With respect to claim 12, the combination of Zhang, Seenappa, and Messer teaches the invention described in claim 9, including the method further comprising: determining that the UE has moved outside of an area associated with one or more edge application servers that are serving one or more associated edge application clients at the UE; and discontinuing transmitting further keep-alive messages (Zhang, page 10, paragraph 97 and page 11, paragraph 105) responsive to the determining that the UE has moved outside of the area (Zhang, page 3, paragraphs 30 and 33).
The combination of references is made under the same rationale as claim 1 above.

With respect to claim 13, the combination of Zhang, Seenappa, and Messer teaches the invention described in claim 9, including the method wherein one or more edge application clients at the UE are automatically deregistered at the edge enabler server when the keep-alive message is not transmitted for a predetermined time period (Zhang, page 10, paragraph 97 and page 11, paragraph 105). 
The combination of references is made under the same rationale as claim 1 above.
With respect to claim 15, Zhang teaches a method for wireless communication (Zhang, page 7, paragraph 72) at an edge enabler server of (Zhang, Fig. 7, element 725; page 9, paragraphs 87-88 and page 11, paragraph 105) a network (Zhang, page 2, paragraph 27), comprising: registering (Zhang, page 9, paragraph 91) at least a first edge application client (Zhang, Fig. 7, element 720; page 9, paragraph 86) at a first UE (Zhang, Fig. 7, element 145; page 9, paragraph 87) for edge application services (Zhang, pages 8-9, paragraph 83), wherein the network (Zhang, page 2, paragraph 27) provides application services (Zhang, page 8, paragraph 79) for one or more UE application clients (Zhang, page 8, paragraph 78) of a plurality of UEs (Zhang, Fig. 2, elements 250; page 4, paragraph 38), and the edge application services (Zhang, Fig. 7, element 725; page 9, paragraphs 87-88 and page 11, paragraph 105) for the first UE (Zhang, page 1, paragraph 5), and wherein the network is accessed by the plurality of UEs (Zhang, page 8, paragraph 78) via a wireless communication network (Zhang, page 7, paragraph 72); identifying an expiration time associated with the registration of the first edge application client at (Zhang, Fig. 7, element 720; page 9, paragraph 84 and page 10, paragraph 98) the first UE (Zhang, Fig. 7, element 145; page 9, paragraph 87); receiving (Zhang, Fig. 7, element 720; page 9, paragraph 84), from the first UE (Zhang, Fig. 7, element 145; page 9, paragraph 87) via the wireless communications network (Zhang, page 7, paragraph 72), a keep-alive message (Zhang, Fig. 7, element 720; page 9, paragraph 84); and resetting the expiration time responsive to receiving the keep-alive message (Zhang, Fig. 7, element 720; page 9, paragraph 84). 
Zhang does not explicitly teach an edge data network.
However, Seenappa teaches the use of an edge data network (Seenappa, col. 2, lines 35-36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zhang in view of Seenappa in order to enable the use of an edge data network. One would be motivated to do so in order to significantly reduce latency and provide backhaul bandwidth savings (Seenappa, col. 2, lines 25-26).
The combination of Zhang and Seenappa does not explicitly teach a server providing one or more of processing resources or local caching resources for a device. 
However, Messer teaches a server (Messer, col. 4, lines 65-67) provides one or more of processing resources or local caching resources (Messer, col. 5, lines 42-59) for a device (Messer, col. 8, lines 25-28). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zhang and Seenappa in view of Messer in order to enable a server providing one or more of processing resources or local caching resources for a device. One would be motivated to do so in order to enables a device to run a larger, more resource-intensive software application despite the limited computer system resources of the device (Messer, col. 9, lines 25-27).
	
With respect to claim 16, the combination of Zhang, Seenappa, and Messer teaches the invention described in claim 15, including the method wherein the keep-alive message is associated with a keep-alive timer at the first UE (Zhang, Fig. 7, element 720; page 9, paragraph 84) that triggers the keep-alive message prior to the expiration timer (Zhang, page 8, paragraph 78; and page 9, paragraph 84). 
The combination of references is made under the same rationale as claim 15 above.

With respect to claim 17, the combination of Zhang, Seenappa, and Messer teaches the invention described in claim 15, including the method wherein the registering further comprises: establishing (Zhang, page 2, paragraph 27), with an edge enabler client (Zhang, Fig. 7, element 720; page 9, paragraph 86) at the first UE (Zhang, Fig. 7, element 145; page 9, paragraph 87), an EDGE-1 connection (Zhang, page 2, paragraph 27) with the edge enabler server (Zhang, Fig. 7, element 725; page 9, paragraphs 87-88 and page 11, paragraph 105), and wherein the registering is performed responsive to the establishing the EDGE-1 connection (Zhang, page 2, paragraph 27). 
The combination of references is made under the same rationale as claim 15 above.
With respect to claim 18, the combination of Zhang, Seenappa, and Messer teaches the invention described in claim 15, including the method further comprising: monitoring for a subsequent keep-alive message from the first UE; determining that the expiration time has elapsed (Zhang, page 10, paragraph 97); and deregistering the first edge application client (Zhang, page 10, paragraph 98) responsive to the determining that the expiration time has elapsed (Zhang, page 10, paragraph 97). 
The combination of references is made under the same rationale as claim 15 above.

With respect to claim 20, the combination of Zhang, Seenappa, and Messer teaches the invention described in claim 18, including the method further comprising: removing each of a plurality of edge application clients of the first UE based at least in part on the first UE discontinuing communications for a predetermined time period (Zhang, page 10, paragraph 98). 
 The combination of references is made under the same rationale as claim 15 above.

With respect to claim 21, Zhang teaches an apparatus for wireless communication at a user equipment (UE) (Zhang, page 1, paragraph 5), comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: initiate, at an edge enabler client (Zhang, Fig. 7, element 720; page 9, paragraph 86) at the UE (Zhang, Fig. 7, element 145; page 9, paragraph 87), a connection (Zhang, page 11, paragraph 105 and page 8, paragraph 78) with an edge application server (Zhang, Fig. 7, element 725; page 9, paragraphs 87-88 and page 11, paragraph 105) in a network (Zhang, page 2, paragraph 27), the connection having an expiration time at which the connection is de-registered (Zhang, Fig. 7, element 720; page 9, paragraph 84 and page 10, paragraph 98), wherein the network (Zhang, page 2, paragraph 27) provides application services (Zhang, page 8, paragraph 79) for one or more UE application clients (Zhang, page 8, paragraph 78) of a plurality of UEs (Zhang, Fig. 2, elements 250; page 4, paragraph 38), and the edge application server (Zhang, Fig. 7, element 725; page 9, paragraphs 87-88 and page 11, paragraph 105) for the one or more UE application clients (Zhang, page 1, paragraph 5 and Fig. 2, elements 250; page 4, paragraph 38), and wherein the network is accessed by the UE (Zhang, page 8, paragraph 78) via a wireless communications network (Zhang, page 7, paragraph 72); determine that the connection with the edge application server is to be maintained; and transmit, prior to the expiration time, a keep-alive message (Zhang, page 8, paragraph 78; and page 9, paragraph 96) to an edge enabler server associated with the edge application server (Zhang, Fig. 7, element 725; page 9, paragraphs 87-88 and page 11, paragraph 105) via the wireless communications network (Zhang, page 7, paragraph 72). 
Zhang does not explicitly teach an edge data network.
However, Seenappa teaches the use of an edge data network (Seenappa, col. 2, lines 35-36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zhang in view of Seenappa in order to enable the use of an edge data network. One would be motivated to do so in order to significantly reduce latency and provide backhaul bandwidth savings (Seenappa, col. 2, lines 25-26).
The combination of Zhang and Seenappa does not explicitly teach a server providing one or more of processing resources or local caching resources for a device. 
However, Messer teaches a server (Messer, col. 4, lines 65-67) provides one or more of processing resources or local caching resources (Messer, col. 5, lines 42-59) for a device (Messer, col. 8, lines 25-28). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zhang and Seenappa in view of Messer in order to enable a server providing one or more of processing resources or local caching resources for a device. One would be motivated to do so in order to enables a device to run a larger, more resource-intensive software application despite the limited computer system resources of the device (Messer, col. 9, lines 25-27).	

With respect to claim 27, Zhang teaches an apparatus for wireless communication (Zhang, page 7, paragraph 72) at an edge enabler server of (Zhang, Fig. 7, element 725; page 9, paragraphs 87-88 and page 11, paragraph 105) a network (Zhang, page 2, paragraph 27), comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: register (Zhang, page 9, paragraph 91) at least a first edge application client (Zhang, Fig. 7, element 720; page 9, paragraph 86) at a first UE (Zhang, Fig. 7, element 145; page 9, paragraph 87) for edge application services (Zhang, pages 8-9, paragraph 83), wherein the network (Zhang, page 2, paragraph 27) provides application services (Zhang, page 8, paragraph 79) for one or more UE application clients (Zhang, page 8, paragraph 78) of a plurality of UEs (Zhang, Fig. 2, elements 250; page 4, paragraph 38), and the edge application services (Zhang, Fig. 7, element 725; page 9, paragraphs 87-88 and page 11, paragraph 105) for the first UE (Zhang, page 1, paragraph 5), and wherein the network is accessed by the UE (Zhang, page 8, paragraph 78) via a wireless communications network (Zhang, page 7, paragraph 72); identify an expiration time associated with the registration of the first edge application client at (Zhang, Fig. 7, element 720; page 9, paragraph 84 and page 10, paragraph 98) the first UE (Zhang, Fig. 7, element 145; page 9, paragraph 87); receive (Zhang, Fig. 7, element 720; page 9, paragraph 84), from the first UE (Zhang, Fig. 7, element 145; page 9, paragraph 87) via the wireless communications network (Zhang, page 7, paragraph 72), a keep-alive message (Zhang, Fig. 7, element 720; page 9, paragraph 84); and reset the expiration timer responsive to receiving the keep-alive message Zhang, Fig. 7, element 720; page 9, paragraph 84).
Zhang does not explicitly teach an edge data network.
However, Seenappa teaches the use of an edge data network (Seenappa, col. 2, lines 35-36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zhang in view of Seenappa in order to enable the use of an edge data network. One would be motivated to do so in order to significantly reduce latency and provide backhaul bandwidth savings (Seenappa, col. 2, lines 25-26).
The combination of Zhang and Seenappa does not explicitly teach a server providing one or more of processing resources or local caching resources for a device. 
However, Messer teaches a server (Messer, col. 4, lines 65-67) provides one or more of processing resources or local caching resources (Messer, col. 5, lines 42-59) for a device (Messer, col. 8, lines 25-28). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zhang and Seenappa in view of Messer in order to enable a server providing one or more of processing resources or local caching resources for a device. One would be motivated to do so in order to enables a device to run a larger, more resource-intensive software application despite the limited computer system resources of the device (Messer, col. 9, lines 25-27).	

Claims 22-25, 28, and 30 do not teach or define any new limitations above claims 2-4, 8, 12, 13, 18, and 20 and therefore are rejected for similar reasons.

Allowable Subject Matter
Claims 9, 10, 14, 19, 26, and 29 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicants' amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia Baturay whose telephone number is (571) 272-3981. The examiner can normally be reached at 7am – 4pm, Mondays – Thursdays, Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/Alicia Baturay/
Primary Examiner, Art Unit 2441

August 2, 2022